OPINION — AG — IN INSTANCES WHERE A CITY, TOWN OR VOLUNTARY CEMETERY ASSOCIATION, WHETHER INCORPORATED OR NOT (INCLUDING A COUNTY CEMETERY ASSOCIATION PROVIDED FOR IN IN CAPT. OF TITLE 8), HAS, BY ORDINANCE OR RESOLUTION, DESIGNATED THE COUNTY TREASURER OF THE COUNTY IN WHICH ITS CEMETERY IS LOCATED AS DEPOSITORY FOR PERMANENT UPKEEP FUNDS FOR ITS CEMETERY: (1) SUCH COUNTY TREASURER HAS THE DUTY INSOFAR AS PRACTICAL, OF KEEPING SUCH FUNDS INVESTED IN THE TYPES OF " SECURITIES " PRESCRIBED IN 8 O.S.H. 113, AND IN CONNECTION WITH INVESTING OF SUCH FUNDS, SHALL BE INVESTED, BUT, IN INVESTING ANY SUCH FUNDS DEPOSITED WITH HIM BY A COUNTY CEMETERY ASSOCIATION OR A CITY OR TOWN, MAY NOT INVEST IN THE STOCK OF ANY COMPANY, ASSOCIATION OR CORPORATION (INCLUDING FEDERAL OR NON FEDERAL — SAVINGS AND LOAN ASSOCIATIONS OR BUILDING AND LOAN ASSOCIATIONS) (2) THE OFFICIAL BOND OF SUCH COUNTY TREASURER COVERS ALL OF SUCH FUNDS SO DEPOSITED WITH HIM AS SUCH DEPOSITORY, BUT NEITHER THE COUNTY NOR OTHER OFFICER, BOARD OF COUNTY COMMISSIONERS IS LIABLE FOR SUCH FUNDS SO DEPOSITED WITH THE COUNTY TREASURER. CITE: 8 O.S.H. 111, 8 O.S.H. 114, 8 O.S.H. 165, 8 O.S.H. 168, ARTICLE X, SECTION 17 (JAMES C. HARKIN)